EXHIBIT (10)-x

As approved by the Committee on Management
of the Board of Directors on April 22, 1998
Amended on December 8, 1998, February 29, 2000,
and Amended and Restated as of January 2, 2002
Amended on December 1, 2003



RESTRICTED STOCK
DEFERRED COMPENSATION PLAN

1.

Introduction

 




This Restricted Stock Deferred Compensation Plan (the "Plan") provides the
opportunity (a) for participants in the Bausch & Lomb Incorporated (the
"Company") Long Term Incentive Plan (the "LTI Plan") to defer their awards of
performance shares or performance units settled in shares under the LTI Plan,
and, (b) where approved in advance by the Compensation Committee of the
Company's Board of Directors, for recipients of restricted stock grants under
the 1990 Stock Incentive Plan (the "1990 Plan") and the 2003 Long-Term Incentive
Plan (the "2003 Plan") to defer their awards under such Plans.


2.


Effective Date

 




The effective date of this Plan is April 1, 1998 (the "Effective Date"). It
covers eligible compensation earned after the Effective Date and deferred
hereunder.


3.


Eligibility

 




Commencing on the Effective Date, the Plan is available to (a) all participants
in the LTI Plan; (b) and recipients of select restricted stock grants (as
described herein) under the 1990 Plan and 2003 Plan, in each case who (1) are in
the active employ of the Company on the date they make a deferral election and
(2) are with a select group of management or highly compensated employees as
provided for in Title I of ERISA. Individuals who are not current participants
in the LTI Plan will become eligible to participate in this Plan upon receipt of
their first grant under the LTI Plan. Individual recipients of other select
restricted stock grants under the 1990 Plan and 2003 Plan will become eligible
to participate in this Plan only if the Compensation Committee so indicates with
respect to a particular grant made to such person.


4.


Amount of Deferral

 




An eligible employee may become a participant in the Plan by electing to defer
any grant or award under the LTI Plan or, where applicable, as to other
restricted stock grants under the 1990 Plan or 2003 Plan. Deferrals must be as
to an entire grant or award, and partial deferrals of individual grants or
awards are not permitted.


5.


Time of Deferral Election

 


a)


A participant's election to defer compensation must be made by written notice to
the Plan Administrator on behalf of the Company before the compensation is
earned. Without limiting the generality of the foregoing, subparagraphs 5(b),
5(c), 5(d) and 5(e) identify particular instances as to when effective elections
may be made.

 


b)


For any grants in the first calendar quarter of 1998 which have a performance
cycle ending before to January 1, 1999, deferral elections may be made at any
time after the Effective Date of this Plan but not later than April 30, 1998.

 


c)


For any person newly eligible to participate in this Plan, as set forth in
paragraph 3 hereof, an initial deferral election may be made at any time within
30 days of being newly eligible.

 


d)


For any LTI Plan grants with a performance cycle of greater than one year,
deferral elections may be made at any time prior to the end of the Bausch & Lomb
fiscal year next preceding the final Bausch & Lomb fiscal year of the
performance cycle.

 


e)


For any other eligible grant under the 1990 Plan or 2003 Plan, which is not an
LTI Plan grant, the election must be made prior to or within 60 days after the
date of such grant or the Committee's approval for deferral of such grant.
However, an election must be made no later than the end of the fiscal year next
preceding the year in which all restrictions lapse.


6.


Deferral Election

 


a)


To defer compensation under the Plan, a participant must give written notice to
the Plan Administrator. This notice must include (1) identification, by (A)
Cycle End Date (as defined in the LTI Plan) of the grant to be deferred, or, (B)
where applicable with respect to other eligible grants under the 1990 Plan or
2003 Plan, a sufficient description of the grant to be deferred to enable the
Plan Administrator to identify the grant being deferred; (2) the distribution
commencement date (i.e. retirement or date certain); (3) the method of
distribution desired partial annual distribution of common shares or one-time
full distribution of common shares) and, if partial annual distribution, the
number of years of installment distributions; and (4) the designation of
distribution to the participant's estate or beneficiary in the event of the
participant's death. The Company will provide notice forms for deferral
elections, which shall include identification of distribution methods and
installments as may be approved in advance by the Plan Administrator.

 


b)


In connection with each election to defer compensation, a participant may
irrevocably elect to receive a distribution at a future date. The date certain
distribution shall be full distribution of common shares in an amount that is
equal to the award deferred, plus amounts credited in the manner provided in
7(f) determined as of the valuation date immediately preceding the payout date.
Each date certain distribution designated by the participant must be a December
31 of a year that is at least two years after the plan year in which the amount
is actually deferred, as specifically elected by the participant. Actual
distribution will be made within the sixty (60) days following the designated
December 31 dates. By way of example, if a two-year date certain distribution is
elected for amounts deferred in the plan year commencing January 1, 2004, the
two-year distribution would occur within sixty (60) days after January 1, 2007.
Any payment will be subject to the limitation described in Section 8g.

 


c)


Notwithstanding the preceding sentences or any other provision of this Plan that
may be construed to the contrary, a Participant who is an active employee may,
with respect to each date certain distribution, on a form determined by the Plan
Administrator, make one or more additional deferral elections (a "Subsequent
Election") to defer such date certain distribution to a plan year subsequent to
the plan year originally (or subsequently) elected; provided, however, any such
Subsequent Election will be null and void unless accepted by the Plan
Administrator no later than one (1) year prior to the first day of the plan year
in which, but for the Subsequent Election, such date certain distribution would
be paid and such Subsequent Election is at least two (2) plan years from the
plan year in which the date certain distribution, but for the Subsequent
Election, would be paid.

 


d)


For deferral amounts where the participant has selected retirement as the
distribution commencement date, the participant may annually change his or her
election to an allowable alternative distribution method by submitting a new
election form at least one year prior to the participant's retirement. The most
recently submitted election form will govern the payout of all deferral amounts
for which a retirement distribution commencement date has been elected.
Distributions shall commence no later than sixty (60) days after the last day of
the plan year in which the participant retires.

 


e)


If a participant elects to receive his or her deferred compensation in partial
annual distribution of shares, the distributions will be calculated in the
following manner: the participants account balance in shares at the distribution
commencement date will be multiplied by a fraction, the numerator of which is 1,
and the denominator of which is the number of remaining periods.

 


f)


Retirement, for purposes of the Plan, shall mean the date on which the
participant is both (i) at least age 55 and (ii) no longer employed by the
Company.

 


g)


If a participant names someone other than his or her spouse as a beneficiary in
the event of participant's death, a spousal consent form must be signed by that
participant's spouse and returned to the Company.


7.


Deferred Compensation Investment Account

 


a)


An investment account will be established for each participant ("Investment
Account") to record all deferrals a participant makes under this Plan plus all
earnings on these deferrals.

 


b)


All deferrals will be deferred and, subject to subparagraphs (g) and (h) below,
held in shares of Company Stock.

 


c)


Prior to the vesting of any grants, deferred shares will be held by the Plan as
Class B shares or restricted common shares of the Company.

 


d)


Upon vesting of any grants, shares previously held as Class B shares will be
converted, on a one-to-one basis, to regular shares of Company Common stock and
invested in a rabbi trust (the "Trust") established for this purpose. Restricted
common shares will be invested in the Trust when restrictions lapse.

 


e)


If any grant does not vest, all shares theretofore held by the Company as Class
B stock or restricted shares of common stock shall be forfeited and the
participant's Investment Account shall be adjusted to reflect such forfeiture.

 


f)


Dividends on deferred shares, whether vested or not, will be paid into the Trust
and invested in regular shares of Company common stock.

 


g)


All investments in Investment Accounts under the Plan are hypothetical to the
participant, regardless of whether or not the Plan holds Class B or Common
shares, or other assets. At the time of each deferral of an award into the Plan,
a participant will be credited with an imputed number of shares for the
Investment Account. Participants will have no right to vote these imputed
shares. Thereafter, the value of a participant's Investment Account will
fluctuate in accordance with the actual performance of the Investment Account.
Dividends on the imputed shares also will be credited to the participant's
Investment Account. Distributions and forfeitures will be deducted from the
Investment Account.

 


h)


All vested deferred amounts shall remain invested in Company Common stock.


8.


Distribution of Deferred Compensation

 


a)


A participant's right to distribution of deferred compensation under the Plan is
a contractual obligation of the Company to the participant, and his or her right
to such monies or assets shall be an unsecured claim against the general assets
of the Company. However, the Company has established the Trust as an irrevocable
rabbi trust for participants for the purpose of holding, after vesting of
awards, assets used to pay deferred compensation required to be paid by this
Plan. The Company shall make periodic contributions to the Trust as may be
required to fund amounts payable under the Plan. The Trust provides a
participant with assurance that deferred monies or assets will be paid to the
participant in accordance with the Plan, except in the event of the Company's
bankruptcy or insolvency. Notwithstanding the establishment of the Trust, the
Company remains ultimately responsible to pay deferred compensation to each
participant. This obligation shall be met from the general assets of the Company
if the Trust has insufficient funds to pay benefits.

 


b)


If, in the discretion of the Plan Administrator, a participant has a need for
funds due to a financial emergency beyond the control of the participant, a
distribution may be made to the participant from the vested funds in his or her
account under the Trust at a date earlier than the distribution commencement
date chosen by the participant at the time of deferral. A distribution based
upon financial hardship may not exceed the amount required to meet the immediate
financial need created by the hardship less the amount reasonably available to
the participant from other sources. Notwithstanding the foregoing, a participant
may not obtain a distribution based on financial hardship which would create
liability of the participant to the Company under Section 16. As used herein,
the term "Section 16" shall mean Section 16 of the Securities Exchange Act of
1934.


A participant requesting a hardship distribution must supply the Plan
Administrator with a statement indicating the nature of the need creating the
financial hardship, the fact that all other available resources are insufficient
to meet the need, and any other information that the Plan Administrator deems
necessary to evaluate whether a financial hardship exists.

 


c)


A participant may make an early withdrawal of vested funds or assets held in the
participant's account under the Trust at anytime, subject to the following
penalties:


     *   Forfeiture of 10% of the amount of fhe early withdrawal; and
     *   Suspension of eligibility to make further deferral elections for a
period of five years.

   


Notwithstanding the foregoing, a participant may not obtain a distribution under
this Subsection which would create liability of the participant to the Company
under Section 16.

 


d)


In the event of a participant's death before he or she has received all of the
deferred compensation distributions to which he or she is entitled,
distributions will be made, according to the participant's deferral election
pursuant to Section 6 hereof, to the participant's estate or beneficiary either
(a) continuing in the same manner as designated with respect to distributions to
the participant while living or (b) in a single lump sum distribution the value
of which is determined as of the date immediately following the participant's
death and paid on the first January 15 following such valuation date (or as soon
as reasonably possible thereafter).

 


e)


All distributions made to participants under the Plan shall be made in shares of
Company common stock and will be subject to all taxes required to be withheld
under applicable laws and regulations of any governmental authorities.

 


f)


Upon termination of employment with the Company, a participant's account balance
shall be distributed in full unless the Plan Administrator determines, in its
sole discretion for amounts over 1,000 shares, to cause the balance to be
distributed in substantially equal annual distributions over no more than five
(5) years. The full distribution shall be made or partial distribution shall
commence no later than 60 days after the end of the plan year of the
participant's termination of employment. Any payment shall be subject to the
limitation described in Section 8g. Termination of employment shall mean the
severing of employment with the Company, voluntarily or involuntarily, for any
reason other than retirement, death, or authorized leave of absence.
Notwithstanding the foregoing, a participant's distribution will not be made
which would violate the securities laws or create liability of the participant
to the Company under such laws.

 


g)


If the Company determines in good faith that there is a reasonable likelihood
that any compensation paid to a participant for a taxable year of the Company
would not be deductible by the Company solely by reason of the limitation under
Internal Revenue Code Section 162(m), then to the extent deemed necessary by the
Company to ensure that the entire amount of any distribution to the participant
pursuant to this Plan is deductible, the Company may defer all or any portion of
such distribution under this Plan.

 


h)


Upon a Change of Control (as defined below) notwithstanding a participant's
distribution commencement date with respect to any compensation deferred
hereunder or method of payout with respect to any compensation deferred
hereunder, all amounts in a participant's deferred compensation account
(including earnings credited thereto) shall be due and payable to the
participant in a cash lump sum payment within 15 days following the Change of
Control; provided, however that amounts which shall be due and payable in
accordance with this subparagraph 8(g) shall be paid, at the election of the
participant, in a manner so as not to create liability of the participant to the
Company under Section 16.

 


i)


Notwithstanding any other provisions to the contrary herein, all amounts
invested in Company Common stock shall be paid to the participant upon
distribution in Company Common stock or, at the sole option of the Company, in
cash, based upon the market value of Company Common stock at the time of
distribution.

 


j)


For purposes of this Plan, Change of Control shall mean:

   


A) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (ii) the combined voting power of the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company (excluding an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from the Company), (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (i), (ii) and (iii) of subsection (i) (C) of
this Section 8 are satisfied; or

   


B) Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

   


C) Approval by the shareholders of the Company of a reorganization, merger,
binding share exchange or consolidation, in each case, unless, following such
reorganization, merger, binding share exchange or consolidation, (i) more than
60% of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger, binding share exchange
or consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
binding share exchange or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, binding share
exchange or consolidation, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (ii) no person
(excluding the Company, any employee benefit plan (or related trust) of the
Company or such corporation resulting from such reorganization, merger, binding
share exchange or consolidation and any Person beneficially owning, immediately
prior to such reorganization, merger, binding share exchange or consolidation,
directly or indirectly, 20% or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger, binding share exchange or consolidation or the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, binding share exchange or consolidation were members of
the Incumbent Board at the time of the execution of the initial agreement
providing for such reorganization, merger, binding share exchange or
consolidation; or

   


D) Approval by the shareholders of the Company of (i) a complete liquidation or
dissolution of the Company or (ii) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, (1) more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (3) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.


9.


Fail-Safe Provision Plan

 


a)


This Section shall become operative upon the enactment of any change in
applicable statutory law or the promulgation by the Internal Revenue Service of
a final regulation or other pronouncement having the force of law, which
statutory law, as changed, or final regulation or pronouncement, as promulgated,
would cause any participant to include in his or her federal gross income
amounts accrued by the participant under the Plan on a date (an "Early Taxation
Event") prior to the date on which such amounts are made available to him or her
hereunder.

 


b)


Notwithstanding any other Section of this Plan to the contrary (but subject to
subsection (c), below), as of an Early Taxation Event, the feature or features
of this Plan that would cause the Early Taxation Event shall be null and void,
to the extent, and only to the extent, required to prevent the participant from
being required to include in his or her federal gross income amounts accrued by
the participant under the Plan prior to the date on which such amounts are made
available to him or her hereunder. By way of example, but not by way of limiting
the generality of the foregoing, if a statute is enacted that would require a
participant to include in his or her federal gross income amounts accrued by the
participant under the Plan prior to the date on which such amounts are made
available to him or her because of the participant's right to receive a
distribution of a portion of his of her account under Section 8c, the right of
all participants to receive distributions under Section 8c shall be null and
void as of the effective date of that statute. If only a portion of a
participant's account is impacted by the change in the law, then only such
portion shall be subject to this Section, with the remainder of the account not
so affected being subject to such rights and features as if the law were not
changed. If the law only impacts participants who have a certain status with
respect to the Company, then only such participants shall be subject to this
Section.

 


c)


If an Early Taxation Event is earlier than the date on which the statute,
regulation or pronouncement giving rise to the Early Taxation Event is enacted
or promulgated, as applicable (i.e., if the change in the law is retroactive),
there shall be distributed to each participant, as soon as practicable following
such date of enactment or promulgation, the amounts that became taxable on the
Early Taxation Event.


10.


Administration

 


The Treasurer of the Company, as the designee of the Compensation Committee of
the Board of Directors, shall be the Plan Administrator and has the authority to
control and manage the operation and administration of the Plan. The Investment
Committee shall be the Investment Committee of Bausch & Lomb Incorporated.


11.


Assignability

 


No right to receive distributions under the Plan is transferable or assignable
by a participant except by will or by the laws of descent and distribution


12.


Business Days

 


In the event any date specified falls on a Saturday, Sunday, or holiday, such
date will be deemed to refer to the next business day thereafter.


13.


Amendment

 


The Plan may at any time or from time to time be amended, modified, or
terminated by the Board of Directors or the Compensation Committee of the Board
of Directors of the Company. No such amendments, modification, or termination
will, without the consent of the participant, adversely affect the participant's
accruals in his or her deferred compensation account.



BAUSCH & LOMB INCORPORATED

   

By:  /s/ David R. Nachbar                     
          David R. Nachbar
          Corporate Senior Vice President
          Human Resources



Dated:   31st of December, 2003

